United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1011
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Brandon Gerome Coffman,                 *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: May 11, 2011
                                Filed: May 27, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      After the district court1 granted the government’s Federal Rule of Criminal
Procedure 35(b) motion and reduced the 235-month prison sentence of Brandon
Coffman to 114 months, he filed this appeal arguing that the court should have
granted a greater reduction. Upon careful review, we conclude that this appeal does
not meet the criteria of 18 U.S.C. § 3742(a). See United States v. Haskins, 479 F.3d
955, 957 (8th Cir. 2007) (per curiam). Accordingly, we grant counsel leave to
withdraw, and we dismiss the appeal.
                              ______________________


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.